        1 RUSSELL I. GLAZER (SBN 166198)
          Email: rglazer@troygould.com
        2 SHARON R. GOLD (SBN 161823)
          Email: sgold@troygould.com
        3 ARVIN TSENG (SBN 245648)
          Email: atseng@troygould.com
        4 TROYGOULD PC
          1801 Century Park East, 16th Floor
        5 Los Angeles, CA 90067-2367
          Telephone: (310) 553-4441
        6 Facsimile: (310) 201-4746
        7 Attorneys for Defendants
          Ramin Tabibnia and Tile Tech, Inc.
        8
        9                                    UNITED STATES DISTRICT COURT
       10                                   CENTRAL DISTRICT OF CALIFORNIA
       11
       12 HENRY NEHORAI, an individual,                   Case No. 2:18-cv-04061
          Directly and Derivatively on Behalf of
       13 PAVERS ETC., INC., a California                 PROTECTIVE ORDER
          corporation doing business as TILE TECH
       14 PAVERS,
       15                     Plaintiffs,
       16            v.
       17 RAMIN TABIBNIA, an individual; TILE
          TECH, INC., a California corporation; and
       18 DOES 1 through 10, inclusive,
       19                     Defendants.
       20
       21            and
       22 PAVERS ETC., INC., a California
          corporation doing business as TILE TECH
       23 PAVERS,
       24                     Nominal Defendant.
       25
       26
       27
       28
TroyGould
   PC                                                                              PROTECTIVE ORDER
            03711-0002 325716.1
        1            1.       A. PURPOSES AND LIMITATIONS
        2            As the parties have represented that discovery in this action is likely to involve
        3 production of confidential, proprietary, or private information for which special
        4 protection from public disclosure and from use for any purpose other than
        5 prosecuting this litigation may be warranted, this Court enters the following
        6 Protective Order. This Order does not confer blanket protections on all disclosures
        7 or responses to discovery. The protection it affords from public disclosure and use
        8 extends only to the limited information or items that are entitled to confidential
        9 treatment under the applicable legal principles. Further, as set forth in Section 12.3,
       10 below, this Protective Order does not entitle the parties to file confidential
       11 information under seal. Rather, when the parties seek permission from the court to
       12 file material under seal, the parties must comply with Civil Local Rule 79-5 and with
       13 any pertinent orders of the assigned District Judge and Magistrate Judge.
       14            B. GOOD CAUSE STATEMENT
       15            In light of the nature of the claims and allegations in this case and the parties’
       16 representations that discovery in this case will involve the production of confidential
       17 records, and in order to expedite the flow of information, to facilitate the prompt
       18 resolution of disputes over confidentiality of discovery materials, to adequately
       19 protect information the parties are entitled to keep confidential, to ensure that the
       20 parties are permitted reasonable necessary uses of such material in connection with
       21 this action, to address their handling of such material at the end of the litigation, and
       22 to serve the ends of justice, a protective order for such information is justified in this
       23 matter. The parties shall not designate any information/documents as confidential
       24 without a good faith belief that such information/documents have been maintained in
       25 a confidential, non-public manner, and that there is good cause or a compelling
       26 reason why it should not be part of the public record of this case.
       27 ///
       28 ///
TroyGould                                                 1
   PC                                                                                PROTECTIVE ORDER
            03711-0002 325716.1
        1            2.       A. PURPOSES AND LIMITATIONS
        2            2.1      Action: The instant action: HENRY NEHORAI, etc., et al. v. RAMIN
        3 TABIBNIA, et al., Case No. 2:18-cv-04061.
        4            2.2      Challenging Party: a Party or Non-Party that challenges the designation
        5 of information or items under this Order.
        6            2.3      “CONFIDENTIAL” Information or Items: information (regardless of
        7 how it is generated, stored or maintained) or tangible things that qualify for
        8 protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
        9 Good Cause Statement.
       10            2.4      “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
       11 Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
       12 the disclosure of which to another Party or Non-Party would create a substantial risk
       13 of serious harm that could not be avoided by less restrictive means.
       14            2.5      Counsel: Outside Counsel of Record and House Counsel (as well as
       15 their support staff).
       16            2.6      Designating Party: a Party or Non-Party that designates information or
       17 items that it produces in disclosures or in responses to discovery as
       18 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
       19 ONLY.”
       20            2.7      Disclosure or Discovery Material: all items or information, regardless
       21 of the medium or manner in which it is generated, stored, or maintained (including,
       22 among other things, testimony, transcripts, and tangible things), that are produced or
       23 generated in disclosures or responses to discovery in this matter.
       24            2.8      Expert: a person with specialized knowledge or experience in a matter
       25 pertinent to the litigation who has been retained by a Party or its counsel to serve as
       26 an expert witness or as a consultant in this Action.
       27 ///
       28 ///
TroyGould                                                  2
   PC                                                                               PROTECTIVE ORDER
            03711-0002 325716.1
        1            2.9      House Counsel: attorneys who are employees of a party to this Action.
        2 House Counsel does not include Outside Counsel of Record or any other outside
        3 counsel.
        4            2.10 Non-Party: any natural person, partnership, corporation, association, or
        5 other legal entity not named as a Party to this action.
        6            2.11 Outside Counsel of Record: attorneys who are not employees of a party
        7 to this Action but are retained to represent or advise a party to this Action and have
        8 appeared in this Action on behalf of that party or are affiliated with a law firm which
        9 has appeared on behalf of that party, and includes support staff.
       10            2.12 Party: any party to this Action, including all of its officers, directors,
       11 employees, consultants, retained experts, and Outside Counsel of Record (and their
       12 support staffs).
       13            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
       14 Discovery Material in this Action.
       15            2.14 Professional Vendors: persons or entities that provide litigation support
       16 services (e.g., photocopying, videotaping, translating, preparing exhibits or
       17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
       18 and their employees and subcontractors.
       19            2.15 Protected Material: any Disclosure or Discovery Material that is
       20 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
       21 ATTORNEYS’ EYES ONLY.”
       22            2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
       23 from a Producing Party.
       24            3.       SCOPE
       25            The protections conferred by this Order cover not only Protected Material (as
       26 defined above), but also (1) any information copied or extracted from Protected
       27 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
       28 and (3) any deposition testimony, conversations, or presentations by Parties or their
TroyGould                                                 3
   PC                                                                               PROTECTIVE ORDER
            03711-0002 325716.1
        1 Counsel that might reveal Protected Material, other than during a court hearing or at
        2 trial.
        3            Any use of Protected Material during a court hearing or at trial shall be
        4 governed by the orders of the presiding judge. This Order does not govern the use of
        5 Protected Material during a court hearing or at trial.
        6            4.       DURATION
        7            Even after final disposition of this litigation, the confidentiality obligations
        8 imposed by this Order shall remain in effect until a Designating Party agrees
        9 otherwise in writing or a court order otherwise directs. Final disposition shall be
       10 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
       11 or without prejudice; and (2) final judgment herein after the completion and
       12 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
       13 including the time limits for filing any motions or applications for extension of time
       14 pursuant to applicable law.
       15            5.       DESIGNATING PROTECTED MATERIAL
       16            5.1      Exercise of Restraint and Care in Designating Material for Protection.
       17 Each Party or Non-Party that designates information or items for protection under
       18 this Order must take care to limit any such designation to specific material that
       19 qualifies under the appropriate standards. The Designating Party must designate for
       20 protection only those parts of material, documents, items, or oral or written
       21 communications that qualify so that other portions of the material, documents, items,
       22 or communications for which protection is not warranted are not swept unjustifiably
       23 within the ambit of this Order.
       24            Mass, indiscriminate, or routinized designations are prohibited. Designations
       25 that are shown to be clearly unjustified or that have been made for an improper
       26 purpose (e.g., to unnecessarily encumber the case development process or to impose
       27 unnecessary expenses and burdens on other parties) may expose the Designating
       28 Party to sanctions.
TroyGould                                                  4
   PC                                                                                PROTECTIVE ORDER
            03711-0002 325716.1
        1            If it comes to a Designating Party’s attention that information or items that it
        2 designated for protection do not qualify for protection, that Designating Party must
        3 promptly notify all other Parties that it is withdrawing the inapplicable designation.
        4            5.2      Manner and Timing of Designations. Except as otherwise provided in
        5 this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
        6 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
        7 under this Order must be clearly so designated before the material is disclosed or
        8 produced.
        9            Designation in conformity with this Order requires:
       10                     (a)   for information in documentary form (e.g., paper or electronic
       11 documents, but excluding transcripts of depositions), that the Producing Party affix at
       12 a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
       13 ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only
       14 a portion or portions of the material on a page qualifies for protection, the Producing
       15 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
       16 markings in the margins).
       17            A Party or Non-Party that makes original documents available for inspection
       18 need not designate them for protection until after the inspecting Party has indicated
       19 which documents it would like copied and produced. During the inspection and
       20 before the designation, all of the material made available for inspection shall be
       21 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
       22 it wants copied and produced, the Producing Party must determine which documents,
       23 or portions thereof, qualify for protection under this Order. Then, before producing
       24 the specified documents, the Producing Party must affix the “CONFIDENTIAL”, or
       25 “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” legend to each page
       26 that contains Protected Material. If only a portion or portions of the material on a
       27 page qualifies for protection, the Producing Party also must clearly identify the
       28 protected portion(s) (e.g., by making appropriate markings in the margins).
TroyGould                                                 5
   PC                                                                               PROTECTIVE ORDER
            03711-0002 325716.1
        1                     (b)   for testimony given in depositions that the Designating Party
        2 identifies on the record, before the close of the deposition as protected testimony.
        3                     (c)   for information produced in some form other than documentary
        4 and for any other tangible items, that the Producing Party affix in a prominent place
        5 on the exterior of the container or containers in which the information is stored the
        6 legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
        7 EYES ONLY.” If only a portion or portions of the information warrants protection,
        8 the Producing Party, to the extent practicable, shall identify the protected portion(s).
        9            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
       10 failure to designate qualified information or items does not, standing alone, waive the
       11 Designating Party’s right to secure protection under this Order for such material.
       12 Upon timely correction of a designation, the Receiving Party must make reasonable
       13 efforts to assure that the material is treated in accordance with the provisions of this
       14 Order.
       15            6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
       16            6.1      Timing of Challenges. Any Party or Non-Party may challenge a
       17 designation of confidentiality at any time that is consistent with the Court’s
       18 Scheduling Order.
       19            6.2      Meet and Confer. The Challenging Party shall initiate the dispute
       20 resolution process under Local Rule 37-1 et seq.
       21            6.3      The burden of persuasion in any such challenge proceeding shall be on
       22 the Designating Party. Frivolous challenges, and those made for an improper
       23 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
       24 parties) may expose the Challenging Party to sanctions. Unless the Designating
       25 Party has waived or withdrawn the confidentiality designation, all parties shall
       26 continue to afford the material in question the level of protection to which it is
       27 entitled under the Producing Party’s designation until the Court rules on the
       28 challenge.
TroyGould                                                  6
   PC                                                                               PROTECTIVE ORDER
            03711-0002 325716.1
        1            7.       ACCESS TO AND USE OF PROTECTED MATERIAL
        2            7.1      Basic Principles. A Receiving Party may use Protected Material that is
        3 disclosed or produced by another Party or by a Non-Party in connection with this
        4 Action only for prosecuting, defending, or attempting to settle this Action. Such
        5 Protected Material may be disclosed only to the categories of persons and under the
        6 conditions described in this Order. When the Action has been terminated, a
        7 Receiving Party must comply with the provisions of Section 13 below.
        8            Protected Material must be stored and maintained by a Receiving Party at a
        9 location and in a secure manner that ensures that access is limited to the persons
       10 authorized under this Order.
       11            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
       12 otherwise ordered by the court or permitted in writing by the Designating Party, a
       13 Receiving Party may disclose any information or item designated
       14 “CONFIDENTIAL” only to:
       15                     (a)   the Receiving Party’s Outside Counsel of Record in this Action,
       16 as well as employees of said Outside Counsel of Record to whom it is reasonably
       17 necessary to disclose the information for this Action;
       18                     (b)   the officers, directors, and employees (including House Counsel)
       19 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
       20                     (c)   Experts (as defined in this Order) of the Receiving Party to whom
       21 disclosure is reasonably necessary for this Action and who have signed the
       22 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
       23                     (d)   the court and its personnel;
       24                     (e)   private court reporters and their staff to whom disclosure is
       25 reasonably necessary for this Action and who have signed the “Acknowledgment and
       26 Agreement to Be Bound” (Exhibit A);
       27 ///
       28 ///
TroyGould                                                  7
   PC                                                                                PROTECTIVE ORDER
            03711-0002 325716.1
        1                     (f)   professional jury or trial consultants, mock jurors, and
        2 Professional Vendors to whom disclosure is reasonably necessary for this Action and
        3 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
        4                     (g)   the author or recipient of a document containing the information
        5 or a custodian or other person who otherwise possessed or knew the information;
        6                     (h)   during their depositions, witnesses, and attorneys for witnesses, in
        7 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
        8 party requests that the witness sign the “Acknowledgment and Agreement to Be
        9 Bound” (Exhibit A); and (2) they will not be permitted to keep any confidential
       10 information unless they sign the “Acknowledgment and Agreement to Be Bound”
       11 (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
       12 court. Pages of transcribed deposition testimony or exhibits to depositions that
       13 reveal Protected Material may be separately bound by the court reporter and may not
       14 be disclosed to anyone except as permitted under this Protective Order; and
       15                     (i)   any mediator or settlement officer, and their supporting
       16 personnel, mutually agreed upon by any of the parties engaged in settlement
       17 discussions.
       18            7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
       19 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
       20 writing by the Designating Party, a Receiving Party may disclose any information or
       21 item designated “CONFIDENTIAL” only to:
       22                     (a)   the Receiving Party’s Outside Counsel of Record in this Action,
       23 as well as employees of said Outside Counsel of Record to whom it is reasonably
       24 necessary to disclose the information for this Action;
       25                     (b)   Experts (as defined in this Order) of the Receiving Party to whom
       26 disclosure is reasonably necessary for this Action and who have signed the
       27 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
       28                     (c)   the court and its personnel;
TroyGould                                                  8
   PC                                                                                PROTECTIVE ORDER
            03711-0002 325716.1
        1                     (d)   private court reporters and their staff to whom disclosure is
        2 reasonably necessary for this Action and who have signed the “Acknowledgment and
        3 Agreement to Be Bound” (Exhibit A);
        4                     (e)   professional jury or trial consultants, mock jurors, and
        5 Professional Vendors to whom disclosure is reasonably necessary for this Action and
        6 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
        7                     (f)   the author or recipient of a document containing the information
        8 or a custodian or other person who otherwise possessed or knew the information; and
        9                     (g)   any mediator or settlement officer, and their supporting
       10 personnel, mutually agreed upon by any of the parties engaged in settlement
       11 discussions.
       12            8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
       13                     PRODUCED IN OTHER LITIGATION
       14            If a Party is served with a subpoena or a court order issued in other litigation
       15 that compels disclosure of any information or items designated in this Action as
       16 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
       17 ONLY,” that Party must:
       18                     (a)   promptly notify in writing the Designating Party. Such
       19 notification shall include a copy of the subpoena or court order unless prohibited by
       20 law;
       21                     (b)   promptly notify in writing the party who caused the subpoena or
       22 order to issue in the other litigation that some or all of the material covered by the
       23 subpoena or order is subject to this Protective Order. Such notification shall include
       24 a copy of this Protective Order; and
       25                     (c)   cooperate with respect to all reasonable procedures sought to be
       26 pursued by the Designating Party whose Protected Material may be affected.
       27            If the Designating Party timely seeks a protective order, the Party served with
       28 the subpoena or court order shall not produce any information designated in this
TroyGould                                                  9
   PC                                                                                PROTECTIVE ORDER
            03711-0002 325716.1
        1 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
        2 EYES ONLY” before a determination by the court from which the subpoena or order
        3 issued, unless the Party has obtained the Designating Party’s permission, or unless
        4 otherwise required by the law or court order. The Designating Party shall bear the
        5 burden and expense of seeking protection in that court of its confidential material and
        6 nothing in these provisions should be construed as authorizing or encouraging a
        7 Receiving Party in this Action to disobey a lawful directive from another court.
        8            9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
        9                     PRODUCED IN THIS LITIGATION
       10                     (a)   The terms of this Order are applicable to information produced by
       11 a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
       12 CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
       13 Non-Parties in connection with this litigation is protected by the remedies and relief
       14 provided by this Order. Nothing in these provisions should be construed as
       15 prohibiting a Non-Party from seeking additional protections.
       16                     (b)   In the event that a Party is required, by a valid discovery request,
       17 to produce a Non-Party’s confidential information in its possession, and the Party is
       18 subject to an agreement with the Non-Party not to produce the Non-Party’s
       19 confidential information, then the Party shall:
       20                           (1)   promptly notify in writing the Requesting Party and the
       21 Non-Party that some or all of the information requested is subject to a confidentiality
       22 agreement with a Non-Party;
       23                           (2)   promptly provide the Non-Party with a copy of the
       24 Protective Order in this Action, the relevant discovery request(s), and a reasonably
       25 specific description of the information requested; and
       26                           (3)   make the information requested available for inspection by
       27 the Non-Party, if requested.
       28 ///
TroyGould                                                  10
   PC                                                                                 PROTECTIVE ORDER
            03711-0002 325716.1
        1                     (c)   If a Non-Party represented by counsel fails to commence the
        2 process called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving
        3 the notice and accompanying information or fails contemporaneously to notify the
        4 Receiving Party that it has done so, the Receiving Party may produce the Non-
        5 Party’s confidential information responsive to the discovery request. If an
        6 unrepresented Non-Party fails to seek a protective order from this court within 14
        7 days of receiving the notice and accompanying information, the Receiving Party may
        8 produce the Non-Party’s confidential information responsive to the discovery
        9 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
       10 not produce any information in its possession or control that is subject to the
       11 confidentiality agreement with the Non-Party before a determination by the court
       12 unless otherwise required by the law or court order. Absent a court order to the
       13 contrary, the Non-Party shall bear the burden and expense of seeking protection in
       14 this court of its Protected Material.
       15            10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
       16            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
       17 Protected Material to any person or in any circumstance not authorized under this
       18 Protective Order, the Receiving Party must immediately (a) notify in writing the
       19 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
       20 all unauthorized copies of the Protected Material, (c) inform the person or persons to
       21 whom unauthorized disclosures were made of all the terms of this Order, and (d)
       22 request such person or persons to execute the “Acknowledgment and Agreement to
       23 Be Bound” (Exhibit A).
       24            11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
       25                     PROTECTED MATERIAL
       26            When a Producing Party gives notice to Receiving Parties that certain
       27 inadvertently produced material is subject to a claim of privilege or other protection,
       28 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
TroyGould                                                11
   PC                                                                              PROTECTIVE ORDER
            03711-0002 325716.1
        1 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
        2 may be established in an e-discovery order that provides for production without prior
        3 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
        4 parties reach an agreement on the effect of disclosure of a communication or
        5 information covered by the attorney-client privilege or work product protection, the
        6 parties may incorporate their agreement into this Protective Order.
        7            12.      MISCELLANEOUS
        8            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
        9 person to seek its modification by the Court in the future.
       10            12.2 Right to Assert Other Objections. No Party waives any right it
       11 otherwise would have to object to disclosing or producing any information or item on
       12 any ground not addressed in this Protective Order. Similarly, no Party waives any
       13 right to object on any ground to use in evidence of any of the material covered by
       14 this Protective Order.
       15            12.2 Filing Protected Material. A Party that seeks to file under seal any
       16 Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
       17 orders of the assigned District Judge and Magistrate Judge. Protected Material may
       18 only be filed under seal pursuant to a court order authorizing the sealing of the
       19 specific Protected Material at issue. If a Party’s request to file Protected Material
       20 under seal is denied by the court, then the Receiving Party may not file the
       21 information in the public record unless otherwise instructed by the court.
       22            13.      FINAL DISPOSITION
       23            After the final disposition of this Action, as defined in Section 4, within 60
       24 days of a written request by the Designating Party, each Receiving Party must return
       25 all Protected Material to the Producing Party or destroy such material. As used in
       26 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
       27 summaries, and any other format reproducing or capturing any of the Protected
       28 Material. Whether the Protected Material is returned or destroyed, the Receiving
TroyGould                                                12
   PC                                                                               PROTECTIVE ORDER
            03711-0002 325716.1
        1 Party must submit a written certification to the Producing Party (and, if not the same
        2 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
        3 (by category, where appropriate) all the Protected Material that was returned or
        4 destroyed and (2) affirms that the Receiving Party has not retained any copies,
        5 abstracts, compilations, summaries or any other format reproducing or capturing any
        6 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
        7 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
        8 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
        9 reports, attorney work product, and consultant and expert work product, even if such
       10 materials contain Protected Material. Any such archival copies that contain or
       11 constitute Protected Material remain subject to this Protective Order as set forth in
       12 Section 4.
       13            14.      Any violation of this Order may be punished by any and all appropriate
       14 measures including, without limitation, contempt proceedings and/or monetary
       15 sanctions.
       16            IT IS SO ORDERED.
       17 DATED: February 12, 2019
       18                                                 __________/s/_______________
                                                          Honorable Jacqueline Chooljian
       19                                                 United States Magistrate Judge
       20
       21
       22
       23
       24
       25
       26
       27
       28
TroyGould                                                 13
   PC                                                                              PROTECTIVE ORDER
            03711-0002 325716.1
        1                                            EXHIBIT A
        2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
        3 I, _____________________________ [print or type full name], of _________
        4 ___________________ [print or type full address], declare under penalty of perjury
        5 that I have read in its entirety and understand the Protective Order that was issued by
        6 the United States District Court for the Central District of California on February 12,
        7 2019, in the case of HENRY NEHORAI, etc., et al. v. RAMIN TABIBNIA, et al., Case
        8 No. 2:18-cv-04061. I agree to comply with and to be bound by all the terms of this
        9 Protective Order and I understand and acknowledge that failure to so comply could
       10 expose me to sanctions and punishment in the nature of contempt. I solemnly
       11 promise that I will not disclose in any manner any information or item that is subject
       12 to this Protective Order to any person or entity except in strict compliance with the
       13 provisions of this Order.
       14            I further agree to submit to the jurisdiction of the United States District Court
       15 for the Central District of California for the purpose of enforcing the terms of this
       16 Protective Order, even if such enforcement proceedings occur after termination of
       17 this action.            I hereby appoint __________________________ [print or type full
       18 name] of _______________________________________ [print or type full address
       19 and telephone number] as my California agent for service of process in connection
       20 with this action or any proceedings related to enforcement of this Protective Order.
       21 Date: ______________________________________
       22 City and State where sworn and signed: _________________________________
       23 Printed name: _______________________________
       24 Signature: __________________________________
       25
       26
       27
       28
TroyGould                                                 14
   PC                                                                              PROTECTIVE ORDER
            03711-0002 325716.1
